[Cite as Reynolds v. Reynolds, 2022-Ohio-334.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

ASHLEY L. REYNOLDS,                                 CASE NO. 2021-L-061

                 Plaintiff-Appellee,
                                                    Civil Appeal from the
          -v-                                       Court of Common Pleas,
                                                    Domestic Relations Division
NICHOLAS J. REYNOLDS,

                 Defendant-Appellant.               Trial Court No. 2009 DR 000170


                                                 OPINION

                                     Decided: February 7, 2022
                                        Judgment: Affirmed


R. Russell Kubyn, Kubyn & Ghaster, 8373 Mentor Avenue, Mentor, OH 44060 (For
Plaintiff-Appellee).

Jay F. Crook, Jay F. Crook, Attorney at Law, LLC, 30601 Euclid Avenue, Wickliffe, OH
44092, and Jon D. Axelrod, Axelrod Law Office, 7976 Tyler Boulevard, Mentor, OH
44060 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

          {¶1}   Appellant, Nicholas J. Reynolds (“Father”), appeals the judgment adopting

the parties’ agreement regarding counseling and parenting time for the parties’ child. We

affirm.

          {¶2}   Father and appellee, Ashley L. Reynolds (“Mother”), are the parents of one

child born in 2007. In 2009, the parties divorced. The divorce decree designated Mother

the residential parent and legal custodian of the child and provided Father with parenting

time pursuant to the trial court’s standard order.
       {¶3}   In 2018, the parties filed several post-decree motions, including motions for

contempt and a motion filed by Mother to modify or terminate Father’s parenting time.

Following a magistrate’s hearing in March 2019, the magistrate issued decisions on the

motions, to which Mother objected. On March 4, 2020, the trial court issued two judgment

entries. In one entry, the court ruled on Mother’s objections to the magistrate’s decision

on her motion to terminate or modify parenting time. The court denied the motion insofar

as Mother requested terminating Father’s parenting time and partially granted her request

for modification. The court ordered a graduated parenting schedule between Father and

the child culminating in the standard order of parenting time pursuant to the court’s local

rule. In the other entry, the trial court ruled on Mother’s objections to two magistrate’s

decisions ruling on contempt. The court found Mother in contempt for denying Father

parenting time as previously ordered and provided her the opportunity to purge the

contempt by paying for, and fully cooperating in, the child’s counseling that had previously

been ordered and by providing Father an additional ten days of parenting time in the

summers of 2020 and 2021.

       {¶4}   In 2020, Father filed motions requesting the trial court to hold Mother in

contempt for violating the March 4, 2020 entries and asking the court to impose jail

sentence for Mother’s failure to purge her contempt. In support, Father averred that

Mother continued to deny him parenting time with the child.

       {¶5}   The trial court held a hearing on the motions via remote video conferencing

in February 2021. Thereafter, the trial court approved an entry designated “agreed

judgment entry,” which states that the parties appeared at the hearing and entered into

an agreement on the record resolving all matters before the court. The agreed entry

                                             2

Case No. 2021-L-061
requires the parties to utilize a certain counseling center for reunification counseling

between Father and the child; the child to first attend a one-on-one session with the

counselor; and Father’s parenting time to proceed pursuant to the counselor’s

recommendations. The agreed entry is not signed by Father or his counsel.

      {¶6}   In his sole assigned error, Father contends:

             It is an abuse of discretion for a trial court to issue an order
             where parenting time for a non custodial parent is determined
             by a counselor for a minor child when the minor child[’]s
             appearance at the counseling sessions is solely controlled by
             the non custodial (sic.) parent who has shown a history of
             animosity towards the non custodial parent and who had
             previously moved to have the non custodial parent[’]s rights
             terminated.

      {¶7}   The appealed entry indicates that it reflects the agreement of the parties.

“It is a common and favored practice in Ohio for parties in domestic relations actions to

resolve the issues between them through negotiated settlement.” Dvorak v. Petronzio,

11th Dist. Geauga No. 2007-G-2752, 2007-Ohio-4957, ¶ 17, citing Sundstrom v.

Sundstrom, 11th Dist. Ashtabula No. 2005-A-0013, 2006-Ohio-486, ¶ 22 and Booth v.

Booth, 11th Dist. Portage No. 2002-P-0099, 2004-Ohio-524, ¶ 6. “Where the parties

reach such an agreement in the presence of the court, the agreement constitutes a

binding contract and the trial court may properly sign a judgment entry reflecting the

settlement agreement,” regardless of whether one of the parties refuses to sign the

agreement when reduced to writing. Dvorak at ¶ 17, quoting Booth at ¶ 6, citing Spercel

v. Sterling Industries, Inc., 31 Ohio St.2d 36, 285 N.E.2d 324 (1972), paragraph two of

the syllabus; Booth at ¶ 6, citing Camsky v. Camsky, 7th Dist. Belmont No. 99 BA 31,

2000 WL 1159525, *3 (Aug. 11, 2000), Kelley v. Kelley, 76 Ohio App.3d 505, 509, 602


                                            3

Case No. 2021-L-061
N.E.2d 400 (8th Dist.1991), and Gulling v. Gulling, 70 Ohio App.3d 410, 412, 591 N.E.2d

349 (9th Dist.1990).

        {¶8}    Here, neither Father nor his counsel signed the agreed judgment entry, and

the record does not contain a transcript of the February 2021 hearing. 1 However, Father

acknowledges in his brief that the parties read the agreement onto the record, under oath.

The entry indicates the same, specifying that the trial court placed both parties under oath

and questioned them as to their agreement before adopting the agreement. Father

makes no argument that the written judgment entry is incongruous with the agreement

that was read onto the record.

        {¶9}    Generally, a party may not challenge on appeal a judgment to which he has

agreed.     See Booth at ¶ 9.           Accordingly, as Father’s assigned error pertains to

modification of his parenting time to which he agreed, he is precluded from raising this

challenge on appeal. Moreover, to the extent that Father argues that the trial court erred

in adopting the agreement without expressly including in the entry that a parenting time

modification was in the child’s best interests, an explicit best interest finding is not required

under the relevant provisions of R.C. 3109.051. See also Ervin v. Ervin, 10th Dist.

Franklin No. 75AP-581, 1976 WL 189399, *3 (Feb. 26, 1976) (“inherently by approving

the agreed entry, there is a presumption that the court has determined that the visitation

order was in the best interest of the child, even though no specific statement of that

determination was contained within the order”).

        {¶10} Accordingly, Father’s sole assigned error lacks merit.



1. In his notice of appeal, Father indicated that he had requested preparation of a transcript. However, the
record transmitted on appeal contains a transcript of only the March 2019 hearing, which was the subject
of the prior objections and orders discussed in paragraph three herein.
                                                     4

Case No. 2021-L-061
      {¶11} The judgment of the trial court is affirmed.


MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                           5

Case No. 2021-L-061